IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                    NO. PD-0150-21



                       RICHARD DALE GRIFFIN, Appellant

                                            v.

                                THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRD DISTRICT COURT OF APPEALS
                            HAYS COUNTY


         NEWELL, J., filed a concurring opinion.

         This Court is again being asked to interpret the human trafficking

statute. 1     Appellant rehashes the same arguments that were clearly

rejected in Ritz v. State. 2 Nothing has changed since Ritz. The statute


1
    See Tex. Penal Code § 20A.02.

2
 See Ritz v. State, 481 S.W.3d 383 (Tex. App.—Austin 2015, pet. dism’d); see also Ritz v.
State, 533 S.W.3d 302 (Tex. Crim. App. 2017).
                                                                 Griffin Concurring — 2

hasn’t. Neither have the arguments.                  Contrary to Appellant’s claims,

there is no need to “settle” the construction of the statute. The courts

of appeals that have construed the statute have done so according to

the text of the statute and consistent with the holding in Ritz. 3 And the

United States Supreme Court recently denied review on a case in which

the defendant raised constitutional challenges to the human trafficking

statute based upon the same arguments rejected by the court of appeals

in this case. 4 There is no uncertainty; there’s just dissatisfaction with

the statute’s terms.

         When the legislature meets without changing a statute, after that

particular statute has been judicially construed, we presume the

legislature intended the same construction should continue to be applied

to that statute. 5 The human trafficking statute was judicially construed

and decided by the Austin court of appeals in Ritz v. State, a published



3
  See Ex parte Barrett, 608 S.W.3d 80, 95–96, 98 (Tex. App.—Dallas 2020, pet. filed)
(construing 20A.02(a) in the face of facial overbreadth and vagueness challenges);
Benavides v. State, No. 04-18-00273-CR, 2019 WL 5580260, *5–6 (Tex. App.—San Antonio
Oct. 30, 2019, pet. ref’d) (mem. op. not designated for publication), cert. denied, 141 S.Ct.
372 (2020) (noting that “[b]ased on the plain text of the statute, a person of ordinary
intelligence is placed on notice that driving another person with the intent to force the other
person to engage in prostitution more than once during a period of 30 days constitutes the
offense of continuous trafficking”).
4
    See Benavides, 2019 WL 5580260.
5
 Smith v. State, 5 S.W.3d 673, 681 (Tex. Crim. App. 1999) (Keller, P.J., dissenting) (citing
State v. Hardy, 963 S.W.2d 516, 523 (Tex. Crim. App. 1997) (quoting Marin v. State, 891
S.W.2d 267, 271–72 (Tex. Crim. App. 1994))).
                                                                     Griffin Concurring — 3

opinion issued on November 24, 2015. 6                      Our Court initially granted

discretionary review, but later dismissed the petition as improvidently

granted on June 14, 2017. 7 Since then, the Texas Legislature has met

on multiple occasions (July 18, 2017, 8 January 8, 2019, 9 and January

12, 2021). 10 It did not change the statute.

         In Ritz, the court of appeals rejected the same arguments

presented in this petition for review. 11 Ritz dealt with a defendant who

picked up a 14-year-old victim many times and drove her to his house

for sex. 12 The defendant argued that the human trafficking statute could

not apply to him because there was no evidence of “the illegal trade of

human beings for profit or for sex trafficking.” 13 The defendant argued

that without such a showing a defendant would be subject to criminal

liability for a greater offense of trafficking (instead of a lesser-included




6
    Ritz, 481 S.W.3d at 384–86.
7
    Ritz, 533 S.W.3d at 303.
8
    Senate Journal, Eighty-fifth Legislature—First called Session.

9
    House Journal, Eighty-sixth Legislature, Regular Session.
10
     House Journal, Eighty-Seventh Legislature, Regular Session.
11
     See Ritz, 481 S.W.3d at 384–86.
12
     Id. at 384.
13
     Id. at 385.
                                                              Griffin Concurring — 4

offense) anytime an adult engaged in sex with a minor and transported

the minor to do so. 14 The court of appeals rejected these arguments

and recognized that the terms of the human trafficking statute are

broad, but do not lead to absurd results. 15 In addition, the two courts of

appeals that have had the occasion to construe the statute since Ritz

was decided have construed the statute consistent with Ritz. 16

           Here, Appellant was indicted with one count of Continuous

Trafficking of a Person and sixty-three counts of possession of child

pornography. 17        A jury returned a guilty verdict on all counts. 18          On

appeal, Appellant made the same arguments that the defendant in Ritz

made. But the text of the human trafficking statute does not support

Appellant’s arguments any more than it does those made in Ritz.

Section 20A.03 of the Penal Code makes it a crime if a person, during a

period that is 30 or more days in duration, engages two or more times

in conduct that constitutes the offense of “trafficking of persons” against



14
     Id.
15
     Id. at 386.
16
     See Barrett, 608 S.W.3d at 95–96, 98; Benavides, 2019 WL 5580260, at *5.
17
  Griffin v. State, No. 03-19-00429-CR, 2020 WL 7640149, at *1 (Tex. App.—Austin
December 23, 2020).

18
     Id.
                                                              Griffin Concurring — 5

one or more victims. 19 Section 20A.02(a) of the Penal Code lists all the

different ways in which a person can commit the offense of “trafficking

of persons.”

      (a) A person commits an offense if the person knowingly:

             (1) traffics another person with the intent that the trafficked
             person engage in forced labor or services;

             (2) receives a benefit from participating in a venture that
             involves an activity described by Subdivision (1), including
             by receiving labor or services the person knows are forced
             labor or services;

             (3) traffics another person and, through force, fraud, or
             coercion, causes the trafficked person to engage in conduct
             prohibited by:

                    (A) Section 43.02 (Prostitution);

                    (B) Section 43.03 (Promotion of Prostitution);

                    (C) Section 43.04               (Aggravated        Promotion        of
                    Prostitution); or

                    (D) Section 43.05 (Compelling Prostitution);

             (4) receives a benefit from participating in a venture that
             involves an activity described by Subdivision (3) or engages
             in sexual conduct with a person trafficked in the manner
             described in Subdivision (3);

             (5) traffics a child with the intent that the trafficked child
             engage in forced labor or services;



19
  Tex. Penal Code § 20A.03 (“Continuous Trafficking of Persons”); see also Tex. Penal Code
§ 20A.02 (“Trafficking of Persons”).
                                         Griffin Concurring — 6

(6) receives a benefit from participating in a venture that
involves an activity described by Subdivision (5), including
by receiving labor or services the person knows are forced
labor or services;

(7) traffics a child and by any means causes the trafficked
child to engage in, or become the victim of, conduct
prohibited by:

     (A) Section 21.02 (Continuous Sexual Abuse of Young
     Child or Children);

     (B) Section 21.11 (Indecency with a Child);

     (C) Section 22.011 (Sexual Assault);

     (D) Section 22.021 (Aggravated Sexual Assault);

     (E) Section 43.02 (Prostitution);

     (F) Section 43.03 (Promotion of Prostitution);

     (G) Section 43.04 (Aggravated Promotion of
     Prostitution);

     (H) Section 43.05 (Compelling Prostitution);

     (I) Section 43.25 (Sexual Performance by a Child);

     (J) Section 43.251 (Employment Harmful to Children);
     or

     (K) Section 43.26 (Possession or Promotion of Child
     Pornography); or

(8) receives a benefit from participating in a venture that
involves activity described by Subdivision (7) or engages in
                                                              Griffin Concurring — 7

                sexual conduct with a child trafficked in the manner
                described in Subdivision (7). 20

         The text of the statute makes clear that the legislature sought to

criminalize both human trafficking and the exploitation of human

trafficking victims. Though the statute can apply in situations in which

there are two parties involved in the trafficking—the trafficker and the

person exploiting the child victim—the statutory terms are not limited

to only those situations.           First, section 20A.02(a)(1) criminalizes the

trafficking of a person for forced labor, while section 20A.02(a)(2)

criminalizes the use of that labor. 21 Section 20A.02(a)(5) criminalizes

the trafficking of a child for forced labor, while Section 20A.02(a)(6)

criminalizes the use of that labor. 22             In both situations, the person

receiving the benefit of the slave labor is just as culpable as the person

providing the slave labor because both parties are responsible for the

exploitation.

         Additionally,     Section     20A.02(c)      provides     that    “if     conduct

constituting an offense under this section also constitutes an offense

under another section of this code, the actor may be prosecuted under


20
     Tex. Penal Code § 20A.02(a).
21
     Compare Tex. Penal Code § 20A.02(a)(1) with Tex. Penal Code § 20A.02(a)(2).
22
     Compare Tex. Penal Code § 20A.02(a)(5) with Tex. Penal Code § 20A.02(a)(6).
                                                        Griffin Concurring — 8

either section or under both sections.” 23 The legislature limited this in

subjection (d) by prohibiting (with some exceptions) simultaneous

prosecution for both continuous human trafficking and continuous

sexual abuse of a child. 24           Under the plain text of the statute, the

legislature sought to provide as much protection for exploited people

and children as possible by allowing prosecution for both human

trafficking and the product of human trafficking.          There is no textual

suggestion that the person who traffics in children should be treated

differently than those who exploit those children.

         Second, the legislature’s use of passive voice in subjection (7)

demonstrates a legislative intent to protect children, not those who

traffic them. 25 By using the passive voice, the legislature intentionally

left the identity of who abuses the child open. Had the legislature truly

envisioned a required showing of “two culpable actors” within the same

offense, as Appellant argues, it would have said so. But it did not specify

in the statute that the person engaging in human trafficking as

delineated in subsection (7) had to be different from the person



23
     Tex. Penal Code § 20A.02(c).

24
     Tex. Penal Code § 20A.02(d).
25
     See Tex. Penal Code § 20A.02(a)(7).
                                                              Griffin Concurring — 9

victimizing the child. 26        Indeed, the statute specifically allows that a

trafficker can be guilty of trafficking if he causes the victimization of the

child       “by   any   means.” 27         The legislature clearly       contemplated

criminalizing situations in which the trafficker engages in both the traffic

and the victimization. 28

           Finally, the use of active voice in subsection (8) would seem to put

any debate to rest. 29          Under that subsection, a person commits an

offense if he engages in sexual conduct with a child trafficked in a

manner described in subjection (7). 30 Just as subdivision (7) places no

limitation on who victimizes the trafficked child, subdivision (8) places

no limitation on who traffics the child “in the manner described in

Subdivision (7).”31         Had the legislature truly intended an “either-or”

limitation on prosecution, it would have written “engaged in sexual

conduct with a child trafficked by another.” It did not. The plain text



26
     Id.
27
     Id.
28
  Indeed, this Court just recently considered a case in which the human trafficker did just
that. See Williams v. State, No. PD-0477-19, --- S.W.3d ---, ---–--, 2021 WL 2132167, *1–
4 (Tex. Crim. App. May 26, 2021).

29
     See Tex. Penal Code § 20A.02(a)(8).
30
     Id.
31
     Compare Tex. Penal Code § 20A.02(a)(8) with Tex. Penal Code § 20A.02(a)(7).
                                                             Griffin Concurring — 10

demonstrates our legislature’s focus upon protecting exploited children,

not exempting human traffickers from criminal liability when they abuse

those they traffic.

           Though the statutory terms allow for broad application, they do

not lead to absurd results.              The bar for concluding that a textual

interpretation of a statute would lead to absurd results is, and should be

high. 32        Even if a consequence is unintended, improvident, or

inequitable, it may still fall short of being unthinkable or unfathomable. 33

Regardless of how broad Appellant regards the statutory terms, it is still

at least possible that our legislature intended to classify Appellant’s

conduct as trafficking because it regarded removing a child from the

safety of her home as particularly egregious conduct. 34 This is a policy

determination that our legislature gets to make. We are not at liberty

to disturb it.

           With these thoughts, I join the Court’s order to refuse discretionary

review.

Filed: October 6, 2021

Publish


32
     Combs v. Health Care Services Corp., 401 S.W.3d 623, 630 (Tex. 2013).

33
     Id.
34
     Ritz, 481 S.W.3d at 386.